United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1548
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Sterling Killings,                      *       [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: December 14, 2004
                                Filed: January 31, 2005
                                 ___________

Before MELLOY, BRIGHT, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Sterling Killings appeals his conviction for being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1). Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

      Killings's main argument is that the district court1 erred in refusing to admit
into evidence the government's memoranda—original and amended—outlining
evidence it anticipated to offer at a suppression hearing. The memoranda conflict

      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
about two facts. At the hearing, the Assistant U.S. Attorney explained that she filed
the amended memorandum because "I noticed some factual errors" in the original
one. At trial, the district court excluded the memoranda, preventing cross-
examination of a police officer about inconsistencies between them and the officer's
trial testimony. Killings asserts that these prior memoranda by the government are
non-hearsay admissions by a party-opponent under Fed. R. Evid. 801(d)(2)(B). In
this case, the government never manifested its adoption or belief in the truth of the
facts in the memoranda because the government at most only "anticipates" what the
facts would be, and within two days corrected the anticipated facts. See Fed. R. Evid.
801(d)(2)(B). In sum, the memoranda are unquestionably hearsay as they are
statements, other than by the declarant while testifying at trial, offered in evidence for
the truth of the matter. See Fed. R. Evid. 801(c). The district court did not err in
refusing to admit the memoranda. See Fed. R. Evid. 802.

       Killings further argues that the government violated Brady v. Maryland, 373
U.S. 83 (1963), because it did not disclose the information upon which it made
inconsistent statements in the memoranda. Additionally, he contends that the court
erred in denying his motion to exclude expert testimony based upon the government's
failure to give timely notice under Fed. R. Crim. P. 16(a)(1)(G), and abused its
discretion in refusing to grant a continuance after denying the motion.2 Finally,
Killings asserts that the district court plainly erred because the government's cross-
examination of a defense witness infringed the jury's right to make credibility
determinations.

      Having reviewed the record and the applicable legal principles, this court finds
no error. The judgment is affirmed. See 8th Cir. R. 47B.
                     _____________________________



      2
       Killings's motion to supplement the record on appeal is granted.
                                           -2-